[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 05-12406                   JANUARY 30, 2006
                             Non-Argument Calendar              THOMAS K. KAHN
                                                                    CLERK
                           ________________________

                       D. C. Docket No. 05-21039-CV-JAL

JOHANNA GARCIA,

                                                             Plaintiff-Appellant,

      versus

DMX, Al & Eve,

                                                             Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (January 30, 2006)

Before DUBINA, HULL and HILL, Circuit Judges.

PER CURIAM:

      We have carefully reviewed the record, the order of the district court, and

the brief prepared and filed on behalf of appellant by court-appointed counsel,
whose diligence in presenting appellant’s position is appreciated.

      However, finding no error in the Order of Dismissal dated and filed April

18, 2005, we conclude that the said order should be and is

      AFFIRMED.




                                          2